 PAVILLIONS AT FORRES
TAL 
& PRINCETON HEALTHCARE
 5 Atrium at Princeton, LLC d/b/a Pavilions at Fo
rrestal 
and Princeton Healthcare, LLC d/b/a Pavilions 
at Forrestal 
and SEIU 1199 New Jersey Health   
Care Union.  
Cases 22
ŒCAŒ27066, 22
ŒCAŒ27289, 22
ŒCAŒ27315, and 22
ŒCAŒ27601   October 22, 2010
 DECISION AND ORD
ER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 On December 5, 2008, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 353 NLRB 540 (2008).
1  Thereafter, 
the Respo
ndents filed a petition for revie
w in the United 
States Court of Appeals for the District of Columbia Ci
r-cuit, and the General Counsel filed a cross
-application 
for enforcement.  On June 17, 2010, the United States 
Supreme Court issued its d
ecision in 
New Process Steel, 
L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Se
ction 
3(b) of the Act, in order to exercise the delegated autho
ri-ty of the Board, a delegee group of at least three me
m-bers must be mai
ntained.  Thereafter, the court of appeals 
remanded this case for further proceedings co
nsistent 
with the S
upreme Court™s decision. 
 1 Effective midnight De
cember 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the po
wers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Membe
rs Kirsanow and Walsh on Dece
mber 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 

dec
isions and orders in unfair labor practice and representation cases.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
2   The Board has considered the judge™s dec
ision and the 
record in light of the exceptions and brief an
d has d
ecid-ed to affirm the judge™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the extent 
and for the reasons stated in the decision r
eported at 353 
NLRB 540, which is incorporated here by refe
rence.
3 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative eco
nomy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthermore, 
under the Board™s standard pr
ocedures 
applicable to all cases assigned to a panel, the Boa
rd Me
mbers not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this decision. Ho
wev-
er, Member Pearce is recused, and has taken no part in the consider
a-tion of this case. 
 3 In doin
g so we rely on 
Laurel Baye Healthcare of Lake Lanier, 
LLC, 355 NLRB 599 (2010), incorporating by reference the ratio
nale of 
Laurel Baye Healt
hcare of Lake Lanier
, 352 NLRB 179 (2008).
 In agreeing with the judge that Respondent Atrium violated Sec. 
8(a)(5)
 and (1) of the Act by failing and refusing to ba
rgain in good 
faith with the U
nion for a successor collective
-bargaining agreement, 
Chairman Liebman and Me
mber Hayes find it unnecessary to decide 
whether the parties had reached a genuine impasse in their 
negoti
ations, 
as any impasse that existed was broken in January 2006 when R
e-spo
ndent Atrium unilate
rally implemented a new health insurance plan 
without providing the Union with notice and an o
pportunity to bargain 
and failed and refused to pr
ovide the Uni
on with requested information 
concerning the new plan.  
353 NLRB 540, 541.  
Member Becker would 
also find that any impasse was broken by the imp
osition of a duty to 
bargain on a new employer, the successor, Respo
ndent Atrium, on 
December 9, 2005.
   356 NLRB No. 6
                                                                                                   